NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NASARIO ALBA LOPEZ,                             No.    19-70866

                Petitioner,                     Agency No. A205-318-304

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Nasario Alba Lopez, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny the petition for review.

      The agency did not err in concluding that Lopez’s proposed particular social

group was not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016) (to demonstrate membership in a particular social group, an applicant must

“establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. at

237))).

      Substantial evidence supports the agency’s determination that Lopez failed

to establish that the harm he experienced or fears was or would be on account of a

political opinion or any other protected ground. See Sagaydak v. Gonzales, 405

F.3d 1035, 1042 (9th Cir. 2005) (to establish a nexus to a political opinion ground,

petitioner must show “(1) that [he] had either an affirmative or imputed political

opinion, and (2) that [he was] targeted on account of that opinion.”); see also

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be


                                          2                                     19-70866
free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

      Thus, Lopez’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Lopez failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Guatemala. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Lopez’s contentions as to jurisdiction over his removal proceedings under

Pereira v. Sessions, ––– U.S. ––––, 138 S. Ct. 2105 (2018), fail under Aguilar-

Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (“the lack of time, date, and

place in the NTA sent to [petitioner] did not deprive the immigration court of

jurisdiction”).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   19-70866